DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24, 26-29, 31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al. (US20200068200) (hereinafter Galpin) in view of Zhang et al. (US20160353112) (hereinafter Zhang).
Regarding claim 21, Galpin discloses a system for processing video content, comprising: 
a memory storing a set of instructions and at least one processor configured to execute the set of instructions to [0156; memory and processor].
determine a first parameter of a coding block [0173-0192; determining coding parameters and coding video blocks].
determine, according to the first parameter, one or more second parameters associated with a delta quantization parameter (QP) value or a chroma QP offset value, each of the one or more second parameters comprising an intra slice element and an inter slice element [0173-0192; determining change factors of parameters including quantization parameters of video coding blocks and processing].
determine, according to the one or more second parameters, at least one of the delta QP value or the chroma QP offset value [0173-0192; determining change factors of parameters including quantization parameters of video coding blocks and processing].
Galpin discloses the limitations of claim 21.  However Galpin does not explicitly disclose receive a data stream comprising coded video data and each of the one or more second parameters comprising an intra slice element and an inter slice element.
Zhang more explicitly discloses receive a data stream comprising coded video data [0055; performing video coding on data streams].
each of the one or more second parameters comprising an intra slice element and an inter slice element [0095-0097, 0165-0172; coding parameters and corresponding slice and header information for data transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Galpin and Zhang as stated above.  By incorporating the teachings as such coding system that is more efficient and achieves more compression is achieved (see Zhang 0005).
Regarding claim 22, Galpin discloses wherein the first parameter is signaled in at least one of a slice header or a picture header associated with the coding block [TBL 1, 0135-0145; relaying information in header of coding block].
Regarding claim 24, Galpin discloses the limitations of claim 24.  However Galpin does not explicitly disclose wherein the at least one processor is further configured to: determine a luma QP value based on the delta QP value; determine a chroma QP value based on the chroma QP offset value; and process the coding block based on the luma QP value and the chroma QP value.
Zhang more explicitly discloses wherein the at least one processor is further configured to: determine a luma QP value based on the delta QP value; determine a chroma QP value based on the chroma QP offset value; and process the coding block based on the luma QP value and the chroma QP value [0122, 0143; luma and chroma values used in determining coding offsets].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Galpin with the teachings of Zhang for the same reasons as stated above.
Regarding claim 26, Galpin discloses wherein the at least one processor is further configured to depacketize the data stream before feeding the data stream to a binary decoding stage [Figs. 5-10, 0114-0117; data streams processed using different coding schemes].
Regarding claim 27, Galpin discloses wherein the data stream comprises syntax elements that are encoded using an entropy encoding based on one or more of a plurality of contexts used in a binary entropy encoding [Figs. 5-10, 0114-0117; data streams processed using different coding schemes].
Regarding claim 28, Galpin discloses a computer-implemented method, comprising: 
determining a first parameter of a coding block [0173-0192; determining coding parameters and coding video blocks]. 
determining, according to the first parameter, one or more second parameters associated with a delta quantization parameter (QP) value or a chroma QP offset value, each of the one or more second parameters comprising an intra slice element and an inter slice element [0173-0192; determining change factors of parameters including quantization parameters of video coding blocks and processing].
determining, according to the one or more second parameters, at least one of the delta QP value or the chroma QP offset value [0173-0192; determining change factors of parameters including quantization parameters of video coding blocks and processing].
Galpin discloses the limitations of claim 28.  However Galpin does not explicitly disclose receiving a data stream comprising coded video data and each of the one or more second parameters comprising an intra slice element and an inter slice element.
Zhang more explicitly discloses receiving a data stream comprising coded video data
 [0055; performing video coding on data streams].
each of the one or more second parameters comprising an intra slice element and an inter slice element [0095-0097, 0165-0172; coding parameters and corresponding slice and header information for data transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Galpin and Zhang as stated above.  By incorporating the teachings as such coding system that is more efficient and achieves more compression is achieved (see Zhang 0005).
Regarding claim 29, Galpin discloses wherein the first parameter is signaled in at least one of a slice header or a picture header associated with the coding block [TBL 1, 0135-0145; relaying information in header of coding block].
Regarding claim 31, Galpin discloses the limitations of claim 31.  However Galpin does not explicitly disclose determining a luma QP value based on the delta QP value; determining a chroma QP value based on the chroma QP offset value; and processing the coding block based on the luma QP value and the chroma QP value.
Zhang more explicitly discloses determining a luma QP value based on the delta QP value; determining a chroma QP value based on the chroma QP offset value; and processing the coding block based on the luma QP value and the chroma QP value [0122, 0143; luma and chroma values used in determining coding offsets].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Galpin with the teachings of Zhang for the same reasons as stated above.
Regarding claim 33, Galpin discloses further comprising: depacketizing the data stream before feeding the data stream to a binary decoding stage [Figs. 5-10, 0114-0117; data streams processed using different coding schemes].
Regarding claim 34, Galpin discloses wherein the data stream comprises encoded syntax elements that are encoded using an entropy encoding based on one or more of a plurality of contexts used in a binary entropy encoding [Figs. 5-10, 0114-0117; data streams processed using different coding schemes].
Regarding claim 35, Galpin discloses wherein the at least one processor is further configured to perform a binary decoding to determine the first parameter [Figs. 5-10, 0114-0117; data streams processed using different coding schemes].
Regarding claim 36, Galpin discloses a non-transitory computer readable medium storing instructions that are executable by at least one processor of a computer system, wherein the execution of the instructions causes the computer system to perform a method comprising [0156; CRM]. 
determining a first parameter of a coding block [0173-0192; determining coding parameters and coding video blocks]. 
determining, according to the first parameter, one or more second parameters associated with a delta quantization parameter (QP) value or a chroma QP offset value, each of the one or more second parameters comprising an intra slice element and an inter slice element  [0173-0192; determining change factors of parameters including quantization parameters of video coding blocks and processing]. 
determining, according to the one or more second parameters, at least one of the delta QP value or the chroma QP offset value  [0173-0192; determining change factors of parameters including quantization parameters of video coding blocks and processing].
Galpin discloses the limitations of claim 36.  However Galpin does not explicitly disclose receive a data stream comprising coded video data and each of the one or more second parameters comprising an intra slice element and an inter slice element.
Zhang more explicitly discloses receive a data stream comprising coded video data [0055; performing video coding on data streams].
each of the one or more second parameters comprising an intra slice element and an inter slice element [0095-0097, 0165-0172; coding parameters and corresponding slice and header information for data transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Galpin and Zhang as stated above.  By incorporating the teachings as such coding system that is more efficient and achieves more compression is achieved (see Zhang 0005).

Regarding claim 37, Galpin discloses wherein the first parameter is signaled in at least one of a slice header or a picture header associated with the coding block [TBL 1, 0135-0145; relaying information in header of coding block].

Allowable Subject Matter
Claims 23, 25, 30, 32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record individually nor in combination explicitly disclose determine a range of a maximum value of the first parameter based on: a size of a luma coding tree block of a coding tree unit, a minimum size of luma samples in a luma leaf block resulting from quadtree splitting ofthe coding tree unit in an intra slice or an inter slice; and-3-Application No. 17/448,274Attorney Docket No. 12852.0398-01000 a maximum hierarchy depth of coding units resulting from multi-type tree splitting of a quadtree leaf in the intra slice or the inter slice, when taken in the environment of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483